
	

113 HR 2863 IH: Growing Responsible Energy Efficient Neighborhoods Jobs Act of 2013
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2863
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Payne (for
			 himself, Mr. Cartwright,
			 Ms. Velázquez,
			 Mr. Sires,
			 Mr. Scott of Virginia,
			 Ms. Jackson Lee,
			 Ms. Fudge,
			 Mr. Rangel, and
			 Ms. Kelly of Illinois) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Riegle Community Development and Regulatory
		  Improvement Act of 1994 to provide assistance to small businesses providing
		  low-income individuals with green jobs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Growing Responsible Energy Efficient Neighborhoods Jobs Act
			 of 2013 or the GREEN Jobs Act of
			 2013 .
		2.Small business
			 green jobs initiativeSection
			 108 of the Community Development Banking and Financial Institutions Act of 1994
			 (12 U.S.C. 4707) is amended by adding at the end the following:
			
				(i)Small business
				green jobs initiative
					(1)AssistanceFinancial assistance and technical
				assistance made available under this subtitle may be used by community
				development financial institutions to develop or support small businesses that
				provide low-income individuals located in low-income communities with green
				jobs.
					(2)LimitationWith
				respect to a particular fiscal year, the Fund may not provide more than—
						(A)$2,000,000 in
				financial assistance under this subsection; and
						(B)$100,000 in
				technical assistance under this subsection.
						(3)DefinitionsFor
				purposes of this subsection:
						(A)Green
				jobsThe term green jobs means jobs that—
							(i)aim to protect or restore ecosystems and
				biodiversity;
							(ii)reduce energy,
				materials, and water consumption through high efficiency strategies;
							(iii)reduce
				greenhouse gas emissions and other pollutants;
							(iv)minimize or
				altogether avoid generation of all forms of waste and pollution; or
							(v)increase the use of energy generation
				systems such as solar, fuel cells, natural gas, and micro turbines.
							(B)Low-income
				communityThe term low-income community means a
				contiguous area—
							(i)located
				within—
								(I)a single county with a population, as
				determined by the most recent census data available, of—
									(aa)at
				least 4,000, if any of the portion of the area is located within a Metropolitan
				Area with a population of 50,000; or
									(bb)a
				population of at least 1,000, in any other case; or
									(II)an Indian
				reservation;
								(ii)at least 30
				percent of the population of which have incomes that are less than the poverty
				threshold, as published by the Bureau of the Census in the most recent
				decennial census for which data is available; and
							(iii)in which the unemployment rate is at least
				1.5 times greater than the national average, as determined by the Bureau of
				Labor Statistics' most recent data.
							(C)Small
				businessThe term small
				business means a business that meets the criteria for a small business
				concern established by the Small Business Administration under section 3(a) of
				the Small Business Act (15 U.S.C. 632(a)).
						.
		
